DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/458700, filed on 07/01/2019. Claims 1-3, 5-18 are still pending in the application. Claims 13-15 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 859 362 to Thoene (henceforth referred to as Thoene). 
Regarding claims  1-3, 5-7, and 16-17,  Thoene teaches a drive machinery (i.e. Fig. 4) for an elevator (i.e. Machine translation line 17-18), the drive machinery comprising: 
a rotatable drive sheave (i.e. Fig. 1) configured to drive a plurality of ropes (i.e. not referenced but shown in Fig. 1 and Machine translation line 50) of the elevator, and 
a motor (i.e. not shown but a motor implied to drive traction sheave in lines 62-72) configured to rotate the rotatable drive sheave, wherein the rotatable drive sheave includes, 
a drive sheave body (i.e. Machine Translation line 88: “drive disk”) rotatable around a rotational axis, 

an adjusting device (i.e. Fig. 1 and 3, ref. b, l, and n) configured to adjust diameters of each of the circular outer rims individually to enlarge or reduce a turning radius of a respective one of the plurality of ropes that pass there around without changing the diameters of the other ones of the circular outer rims (i.e. Fig. 1, since each “segment”, ref. c, d, and e, comprises its own adjusting device, ref. b, l and n, the radius adjustment of one segment is independent from the other segments). 
Wherein the adjusting device is configured to individually adjust the diameter of a respective one of the circular outer rims relative to the diameters of the other ones of the circular outer rims (i.e. Fig. 1, since each “segment”, ref. c, d, and e, comprises its own adjusting device, ref. b, l and n, the radius adjustment of one segment is independent from the other segments). 
Wherein the plurality of rim arrangements each comprises: 
at least one rim member (i.e. Fig. 1, ref. c, d, e of each “segment”) defining a respective one of the circular outer rims. 
Wherein the adjusting device (i.e. Fig. 1 and 3, ref. b, l and n) is mounted on the rotatable drive sheave body such that the adjusting device is rotatable together with the rotatable drive sheave body around the rotational axis. 

Wherein the adjusting device is configured to change a position of the at least one rim member defining the respective one of the circular rims in a radial direction of said rotational axis (i.e. Fig. 1 and 3, ref. b, l and n adjusts outwards in a radial direction).
An elevator (i.e. Machine translation line 17-18) comprising the drive machinery as defined in claim 1, and the plurality of ropes (i.e. not referenced but shown in Fig. 1 and Machine translation line 50) arranged to pass around the rotatable drive sheave thereof, while resting on a circular outer rim (i.e. Fig. 1, resting on ref. e) of one of the plurality of rim arrangements of the rotatable drive sheave.
Wherein the elevator further comprises: 
a tension sensor configured to sense individual tensions of one or more of the ropes (i.e. Machine translation lines 121-126: tension is determined using the electrical conductors), 
wherein the adjusting device is configured to adjust the diameter of the circular outer rim of at least one of the plurality of rim arrangements based on the individual tensions sensed by the tension sensor (i.e. Machine Translation lines 121-126).
Regarding claim 18, Thoene discloses a rotatable drive sheave (i.e. Fig. 1) configured to drive a plurality of ropes (i.e. not referenced but shown in Fig. 1 and Machine translation line 50) of an elevator (i.e. Machine translation line 17-18), the rotatable drive sheave comprising: 
a drive sheave body (i.e. Machine Translation line 88: “drive disk”) rotatable around a rotational axis;
a plurality of rim arrangements (i.e. Fig. 1, ref. c, d, and e; and Machine translation lines 90-92: “a segment”) mounted on the rotatable drive sheave body side by side in direction of said rotational axis, the plurality of arrangements defining circular rims for transmitting traction to a rope, the circular outer rims being coaxial with each other, and 
an adjusting device (i.e. Fig. 1 and 3, ref. b, l, and n) configured to adjust diameters of each of the circular outer rims individually to enlarge or reduce a turning radius of a respective one of the plurality of ropes that pass there around without changing the diameters of the other ones of the circular outer rims (i.e. Fig. 1, since each “segment”, ref. c, d, and e, comprises its own adjusting device, ref. b, l and n, the radius adjustment of one segment is independent from the other segments).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654